Mayo, J.
Act 17 of 1878, requiring Clerks of District-Courts to record all pleadings, in order that such record may be supplied in place of the originals, in case of loss, is not exclusive of other modes of supplying lost pleadings. Where the entire record has been burned and the clerk has neglected to keep a record, the pleadings and all proceedings in the suit may be reinstated by rule, setting forth all said proceedings and citing the opposite party to show cause why the suit should not be reinstated. This method of supplying destroyed records, adopted by the District Judge, meets with our entire approbation.
2. Garnishees must answer interrogatories “ fairly and fully,” “ clearly and categoricallybut where any obscurity as to the meaning of the answer arises from the form or wording of the questions, it is the fault of plaintiffs, which cannot be visited on the garnishees. Where neither the question nor the answer expressly fixes a date, the Court will construe that the answers relate to the period at which the interrogatories were served, at which date they took effect by law. If plaintiffs believed the answers false, they should have traversed them. 14 An. 374.